An action to recover for services rendered. The amount claimed was six hundred and ninety dollars. The jury gave a verdict for fifteen dollars and fifty cents. The case is before this court on a motion for a new trial on the usual grounds.
The issues raised were solely questions of fact. The testimony was conflicting. The jury evidently accepted the defendant’s version, and awarded the plaintiff a sum equal to five dollars per week for the last three weeks she worked for the defendant, with interest. Plaintiff’s contention is that damages are inadequate.
If the defendant’s testimony was accepted by the jury, the verdict was sufficient. This court cannot say from the printed case that the jury was clearly wrong in accepting the testimony of the defendant as true and rejecting that of the plaintiff. Motion overruled.